         Case 1-19-14181-bhl Doc 9 Filed 12/21/19 Entered 12/21/19 23:33:31                                                          Desc
                            Imaged Certificate of Notice Page 1 of 4
Information to identify the case:
Debtor 1              Kristopher C Rosche                                               Social Security number or ITIN          xxx−xx−1791
                      First Name   Middle Name     Last Name                            EIN _ _−_ _ _ _ _ _ _
Debtor 2              Jennifer L Rosche                                                 Social Security number or ITIN          xxx−xx−3887
(Spouse, if filing)
                      First Name   Middle Name     Last Name                            EIN    _ _−_ _ _ _ _ _ _
United States Bankruptcy Court Western District of Wisconsin,
http://www.wiwb.uscourts.gov                                                            Date case filed for chapter 7 12/18/19
Case number:          1−19−14181−bhl


Official Form 309A (For Individuals or Joint Debtors)
Notice of Chapter 7 Bankruptcy Case −− No Proof of Claim Deadline                                                                           12/15

For the debtors listed above, a case has been filed under chapter 7 of the Bankruptcy Code. An order for relief has
been entered.

This notice has important information about the case for creditors, debtors, and trustees, including information about
the meeting of creditors and deadlines. Read both pages carefully.

The filing of the case imposed an automatic stay against most collection activities. This means that creditors generally may not
take action to collect debts from the debtors or the debtors' property. For example, while the stay is in effect, creditors cannot
sue, garnish wages, assert a deficiency, repossess property, or otherwise try to collect from the debtors. Creditors cannot
demand repayment from debtors by mail, phone, or otherwise. Creditors who violate the stay can be required to pay actual and
punitive damages and attorney's fees. Under certain circumstances, the stay may be limited to 30 days or not exist at all,
although debtors can ask the court to extend or impose a stay.

The debtors are seeking a discharge. Creditors who assert that the debtors are not entitled to a discharge of any debts or who
want to have a particular debt excepted from discharge may be required to file a complaint in the bankruptcy clerk's office within
the deadlines specified in this notice. (See line 9 for more information.)

To protect your rights, consult an attorney. All documents filed in the case may be inspected at the bankruptcy clerk's office at
the address listed below or through PACER (Public Access to Court Electronic Records at www.pacer.gov).

The staff of the bankruptcy clerk's office cannot give legal advice.

To help creditors correctly identify debtors, debtors submit full Social Security or Individual Taxpayer Identification
Numbers, which may appear on a version of this notice. However, the full numbers must not appear on any document
filed with the court.

Do not file this notice with any proof of claim or other filing in the case. Do not include more than the last four digits of
a Social Security or Individual Taxpayer Identification Number in any document, including attachments, that you file
with the court.
                                                 About Debtor 1:                                     About Debtor 2:

1.      Debtor's full name                       Kristopher C Rosche                                 and Jennifer L Rosche

2.      All other names used in the
        last 8 years

3.     Address                               N9496 County Road VV                                   N9496 County Road VV
                                             Mindoro, WI 54644                                      Mindoro, WI 54644

4.     Debtor's attorney                     Greg P. Pittman                                        Greg P. Pittman
                                             Pittman & Pittman Law Offices, LLC
       Name and address                      712 Main Street                                        (See attorney address to left)
                                             La Crosse, WI 54601

                                             Contact phone 608−784−0841

5.     Bankruptcy trustee                    Mark J. Wittman                                        Contact phone 715−389−1388
                                             223 S. Central Avenue
       Name and address                      Marshfield, WI 54449
                                                                                                               For more information, see page 2 >
Official Form 309A (For Individuals or Joint Debtors) Notice of Chapter 7 Bankruptcy Case −− No Proof of Claim Deadline                    page 1
        Case 1-19-14181-bhl Doc 9 Filed 12/21/19 Entered 12/21/19 23:33:31                                                             Desc
                           Imaged Certificate of Notice Page 2 of 4
Debtor Kristopher C Rosche and Jennifer L Rosche                                                                  Case number 1−19−14181−bhl


6. Bankruptcy clerk's office                    U.S. Federal Courthouse                                      Hours open: Monday − Friday
                                                500 S. Barstow Street                                        8:00 AM − 4:30 PM
    Documents in this case may be filed at this Eau Claire, WI 54701
    address. You may inspect all records filed                                                               Contact phone 715−839−2980
    in this case at this office or online at
    www.pacer.gov.
                                                                                                             Date: 12/19/19

7. Meeting of creditors                          January 21, 2020 at 11:30 AM                                Location:

    Debtors must attend the meeting to be        The meeting may be continued or adjourned to a              Common Council Chambers,
    questioned under oath. In a joint case,      later date. If so, the date will be on the court            Onalaska City Hall, 415 Main
    both spouses must attend. Creditors may
    attend, but are not required to do so.       docket.                                                     Street, Onalaska, WI 54650


8. Presumption of abuse                          The presumption of abuse does not arise.

    If the presumption of abuse arises, you
    may have the right to file a motion to
    dismiss the case under 11 U.S.C. §
    707(b). Debtors may rebut the
    presumption by showing special
    circumstances.


9. Deadlines                                   File by the deadline to object to discharge or                Filing deadline: 3/23/20
                                               to challenge whether certain debts are
    The bankruptcy clerk's office must receive dischargeable:
    these documents and any required filing
    fee by the following deadlines.
                                                 You must file a complaint:
                                                 • if you assert that the debtor is not entitled to
                                                   receive a discharge of any debts under any of the
                                                   subdivisions of 11 U.S.C. § 727(a)(2) through (7),
                                                   or

                                                 • if you want to have a debt excepted from discharge
                                                   under 11 U.S.C § 523(a)(2), (4), or (6).

                                                 You must file a motion:
                                                 • if you assert that the discharge should be denied
                                                   under § 727(a)(8) or (9).


                                                 Deadline to object to exemptions:                           Filing deadline: 30 days after the
                                                 The law permits debtors to keep certain property as         conclusion of the meeting of creditors
                                                 exempt. If you believe that the law does not authorize an
                                                 exemption claimed, you may file an objection.


10. Proof of claim                               No property appears to be available to pay creditors. Therefore, please do not file a
                                                 proof of claim now. If it later appears that assets are available to pay creditors, the clerk
    Please do not file a proof of claim unless   will send you another notice telling you that you may file a proof of claim and stating the
    you receive a notice to do so.               deadline.

11. Creditors with a foreign address If you are a creditor receiving a notice mailed to a foreign address, you may file a motion
                                     asking the court to extend the deadlines in this notice. Consult an attorney familiar with
                                     United States bankruptcy law if you have any questions about your rights in this case.

12. Exempt property                              The law allows debtors to keep certain property as exempt. Fully exempt property will
                                                 not be sold and distributed to creditors. Debtors must file a list of property claimed as
                                                 exempt. You may inspect that list at the bankruptcy clerk's office or online
                                                 at www.pacer.gov. If you believe that the law does not authorize an exemption that the
                                                 debtors claim, you may file an objection. The bankruptcy clerk's office must receive the
                                                 objection by the deadline to object to exemptions in line 9.
Official Form 309A (For Individuals or Joint Debtors) Notice of Chapter 7 Bankruptcy Case −− No Proof of Claim Deadline                           page 2
          Case 1-19-14181-bhl Doc 9 Filed 12/21/19 Entered 12/21/19 23:33:31                       Desc
                             Imaged Certificate of Notice Page 3 of 4
                                      United States Bankruptcy Court
                                      Western District of Wisconsin
In re:                                                                                 Case No. 19-14181-bhl
Kristopher C Rosche                                                                    Chapter 7
Jennifer L Rosche
         Debtors
                                        CERTIFICATE OF NOTICE
District/off: 0758-1          User: tina                   Page 1 of 2                   Date Rcvd: Dec 19, 2019
                              Form ID: 309A                Total Noticed: 41


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
Dec 21, 2019.
db/jdb         +Kristopher C Rosche,    Jennifer L Rosche,    N9496 County Road VV,    Mindoro, WI 54644-9126
aty            +Greg P. Pittman,    Pittman & Pittman Law Offices, LLC,    712 Main Street,
                 La Crosse, WI 54601-4121
4788712        +ALE Solutions,    1 W. Illinois St., #300,    Saint Charles, IL 60174-2851
4788720         Creative Finance,    815 Business Park Drive,    Wisconsin Dells, WI 53965-9440
4788722        +Dane County Child Support,    210 Martin Luther King Jr #365,    Madison, WI 53703-3350
4788723         Dash of Cash,    PO Box 1329,   Kahnawake, Quebec JOL1BO
4788725        +Family Dentistry of West Salem,    210 Leonard St. N,    West Salem, WI 54669-1659
4788726        +Genesis Financial,    3175 Commercial Ave., Ste 201,    Northbrook, IL 60062-1924
4788729         JP Morgan Chase (auto),    PO Box 901098,   Fort Worth, TX 76101-2098
4788732        +MRS BPO LLC,    1930 Olney Ave,   Cherry Hill, NJ 08003-2016
4788731        +Midland Funding, LLC,    320 E. Big Beaver, #300,    Troy, MI 48083-1271
4788735        +Opportinity Financial,    130 E Randolph Street, STE 3400,    Chicago, IL 60601-6379
4788739        +Sequium Asset Solutions,    1130 Northchase Parkway, STE 150,    Marietta, GA 30067-6429
4788740        +Sharry Baerber,    105 Ajay Dr,   Theresa, WI 53091-9776
4788741        +Shelly McClaine,    W344s9470 Jericho Dr,   Eagle, WI 53119-1691
4788742        +TBOM/Fortiva,    PO Box 105555,   Atlanta, GA 30348-5555
4788743         US Cellular,    841 West Bryn Mawr Ave., Ste 700,    Chicago, IL 60631
4788745        +Washington County Child Support,    432 E Washington St,    West Bend, WI 53095-2500

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
tr             +E-mail/Text: gwittmanlaw@charter.net Dec 19 2019 20:00:42        Mark J. Wittman,
                 223 S. Central Avenue,    Marshfield, WI 54449-2836
smg             EDI: WISCDEPREV.COM Dec 20 2019 01:03:00       Wisconsin Department of Revenue,
                 Special Procedures Unit,    P.O. Box 8901,    Madison, WI 53708-8901
4788711         EDI: AFNIRECOVERY.COM Dec 20 2019 01:03:00       AFNI,    Post Office Box 3517,
                 Bloomington, IL 61702-3517
4788710        +E-mail/Text: bankruptcy@speedyinc.com Dec 19 2019 20:00:48        Ad Astra Recovery Services,
                 3611 N. Ridge Rd #104,    Wichita, KS 67205-1214
4788713        +E-mail/Text: brn@altra.org Dec 19 2019 20:01:02        Altra Federal Credit Union,
                 2715 Losey Blvd. South,    La Crosse, WI 54601-7441
4788714        +EDI: ACBK.COM Dec 20 2019 01:03:00      American Credit Acceptance,     961 E. Main St, 2nd Floor,
                 Spartanburg, SC 29302-2185
4788718        +EDI: PHINGENESIS Dec 20 2019 01:03:00       CB Indigo,    PO Box 4499,   Beaverton, OR 97076-4499
4788715         EDI: CAPITALONE.COM Dec 20 2019 01:03:00       Capital One,    Post Office Box 85667,
                 Richmond, VA 23285-5667
4788716        +EDI: CAPITALONE.COM Dec 20 2019 01:03:00       Capital One Bank USA NA,    Post Office Box 30281,
                 Salt Lake City, UT 84130-0281
4788717        +E-mail/Text: opsqa_usbankruptcy@cashnetusa.com Dec 19 2019 20:00:44        CashNet USA,
                 175 W Jackson St, Ste 1000,    Chicago, IL 60604-2863
4788719        +E-mail/Text: bmg.bankruptcy@centurylink.com Dec 19 2019 20:00:53        Century Link,
                 100 Century Link Drive,    Monroe, LA 71203-2041
4788721        +E-mail/PDF: creditonebknotifications@resurgent.com Dec 19 2019 20:03:29         Credit One Bank,
                 PO Box 98872,   Las Vegas, NV 89193-8872
4788724        +EDI: ESSL.COM Dec 20 2019 01:03:00      Dish Network,     9601 S Meridian Blvd,
                 Englewood, CO 80112-5905
4788727        +E-mail/Text: bankruptcy@rentacenter.com Dec 19 2019 20:01:07        Get It Now,
                 5501 Headquarters,    Plano, TX 75024-5837
4788728         EDI: JEFFERSONCAP.COM Dec 20 2019 01:03:00       Jefferson Capital Systems,     16 Mcleland Road,
                 Saint Cloud, MN 56303
4788728         E-mail/Text: JCAP_BNC_Notices@jcap.com Dec 19 2019 20:01:01        Jefferson Capital Systems,
                 16 Mcleland Road,   Saint Cloud, MN 56303
4788730        +E-mail/PDF: resurgentbknotifications@resurgent.com Dec 19 2019 20:03:42         LVNV Funding LLC,
                 PO Box 1269,   Greenville, SC 29602-1269
4788733        +E-mail/Text: Bankruptcies@nragroup.com Dec 19 2019 20:01:08        NTL Recovery Agency,
                 2491 Paxton Street,    Harrisburg, PA 17111-1036
4788734        +EDI: AGFINANCE.COM Dec 20 2019 01:03:00       One Main Financial,    600 W Wisconsin St.,
                 Sparta, WI 54656-2333
4788736         E-mail/Text: info@plazaservicesllc.com Dec 19 2019 20:00:43        Plaza Services,
                 110 Hammond Drive Ste 110,    Atlanta, GA 30328
4788737        +E-mail/Text: aleslie@hatlawfirm.com Dec 19 2019 20:01:07        Rental Access,    PO Box 5117,
                 South Fulton, TN 38257-0117
4788738        +EDI: PHINELEVATE Dec 20 2019 01:03:00       Rise Credit,    4150 International Plaza, Ste. 300,
                 Fort Worth, TX 76109-4819
4788744        +EDI: VERIZONCOMB.COM Dec 20 2019 01:03:00       Verizon Wireless,    PO Box 650051,
                 Dallas, TX 75265-0051
4788746        +EDI: BLUESTEM Dec 20 2019 01:03:00      Webbank/Fingerhut,     6250 Ridgwood Rd,
                 Saint Cloud, MN 56303-0820
                                                                                                TOTAL: 24
            Case 1-19-14181-bhl Doc 9 Filed 12/21/19 Entered 12/21/19 23:33:31                                            Desc
                               Imaged Certificate of Notice Page 4 of 4


District/off: 0758-1                  User: tina                         Page 2 of 2                          Date Rcvd: Dec 19, 2019
                                      Form ID: 309A                      Total Noticed: 41


             ***** BYPASSED RECIPIENTS (continued) *****

             ***** BYPASSED RECIPIENTS (undeliverable, * duplicate) *****
4788747        ##+Wisconsin Acceptance, LLC,   125 N Halsted,   Chicago, IL 60661-2101
                                                                                                                    TOTALS: 0, * 0, ## 1

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.

Addresses marked ’##’ were identified by the USPS National Change of Address system as undeliverable.                             Notices
will no longer be delivered by the USPS to these addresses; therefore, they have been bypassed. The
debtor’s attorney or pro se debtor was advised that the specified notice was undeliverable.


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: Dec 21, 2019                                             Signature: /s/Joseph Speetjens

_

                                      CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on December 18, 2019 at the address(es) listed below:
              Greg P. Pittman    on behalf of Joint Debtor Jennifer L Rosche greg@pittmanandpittman.com,
               galen@pittmanandpittman.com;wanda@pittmanandpittman.com;wade@pittmanandpittman.com;elizebeth@pitt
               manandpittman.com
              Greg P. Pittman    on behalf of Debtor Kristopher C Rosche greg@pittmanandpittman.com,
               galen@pittmanandpittman.com;wanda@pittmanandpittman.com;wade@pittmanandpittman.com;elizebeth@pitt
               manandpittman.com
              Mark J. Wittman    gwittmanlaw@charter.net, trusteewittman@gmail.com;WI07@ECFCBIS.COM
              U.S. Trustee’s Office    USTPRegion11.MD.ECF@usdoj.gov
                                                                                             TOTAL: 4
